WOODS, Circuit Judge
(dissenting). The tugs with their tow were on the wrong side of the channel. The one-blast signal of the steamship Sagaporack was an inquiry addressed to the tugs if they were willing to make the usual port to port passing and if *181they could safely do so. Their answer of one blast was an assurance to the steamship that they could and would direct their course to starboard so • as to make the port to port passing safely. The steamship had a right to rely on this assurance until it became' manifest to her navigator that the tugs had given a wrong signal and that they could not or would not so navigate as to make the proposed passing safe. I think when this danger became evident the navigator of the steamship did everything possible to prevent the collision in an emergency brought about solely by the fault of the master of the tugs.’
For these reasons it seems to me the District Court was right in holding the tugs alone responsible for the collision.